In an action, inter alia, to declare that plaintiffs-respondents have an easement by prescription over certain property owned by defendants and to enjoin defendants from interfering therewith, defendants appeal from a judgment of the Supreme Court, Kings County, entered October 8, 1976, which, after a nonjury trial, declared the existence of such an *566easement and enjoined defendants from interfering therewith. Judgment affirmed, with costs. A review of the record indicates that an easement in favor of plaintiffs exists. The use of the strip in question by plaintiffs and their predecessors was open, continuous, notorious, uninterrupted and under a claim of right for more than the required number of years. Contrary to defendants’ contention, a reading of the judgment appealed from indicates precisely the extent of the area subject to the easement, viz., an area 75 feet in length, and varying in width from 10 to llVz inches. It is clear that Trial Term properly rejected plaintiffs’ claim to an easement over any further portion of defendants’ property, i.e., the section 25 feet in length at the rear of the lot. Hargett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.